*41
ORDER

ELDRIDGE, Senior Judge.
The Court having considered the joint Petition by Attorney Grievance Commission of Maryland and Thomas M. Buttion, Respondent, in which Respondent consents to be placed on inactive status by the Court, it is this 19th day of March, 1997.
ORDERED, by the Court of Appeals of Maryland, that the Petition to be placed on Inactive Status from the practice of law be, and it is hereby granted, and that Thomas M. Buttion be placed on inactive status until such time as he is able to demonstrate that he is capable of engaging in the competent practice of law, and it is further
ORDERED, that the Clerk of this Court shall remove the name of Thomas M. Buttion from the register of attorneys in this Court until further Order of this Court and certify that fact to the trustees of the Clients’ Security Trust Fund and the Clerks of all judicial tribunals in this State in accordance with Rule 16-713.